EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee (43,337) on 4 March 2022.
The application has been amended as follows: 
8.-11.	(Cancelled)

Allowable Subject Matter
As a result, claims 1, 3-7, 12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known in-cell touch-type display panel with conductive metal link line configurations thereof. However, none of the references alone or in combination teach: “An in-cell touch-type display panel comprising: a first substrate divided into a display area, a bezel area, and a pad area; gate lines, data lines and touch lines disposed in the display area, the gate lines, the data lines and the touch lines being disposed on different layers; data pads and touch pads disposed in the pad area; and data link lines in the bezel area, the data link lines including odd-numbered data link lines connecting odd-numbered data lines to the data pads and even-numbered data link links connecting the even-numbered data lines to the data pads, wherein each of the odd-numbered data link lines and the even-numbered data link lines comprise a first link line disposed close to the display area and  formed of a same material as the gate lines; wherein the second link line of each of the odd-numbered data link lines formed of a same material as the data lines; wherein the first link line of each of the even-numbered data link lines is formed of the same material as the data lines; wherein the second link line of each of the even-numbered data link lines is formed of the same material as the gate lines.”  After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626